DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on page 6, filed 05/10/2021, with respect to Claims 1 and 4, in view of the claims’ amendment, have been fully considered and are persuasive. The rejection of Claims 1 and 4 has been withdrawn. 

Allowable Subject Matter
Claims 1-5 and 7-10 allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including plurality of first, second and third source bars and drain bars in the first, the second, and the third metal layers and the electrical connections therebetween, create a plurality of electrical paths for current to flow through the lateral power semiconductor device, such that current flows through the electrical path having a minimum of resistance, thereby reducing the on-resistance of the lateral power semiconductor device, as disclosed in Claim 1; or a nonconductive layer between the third metal layer and the first and the second solder bumps, wherein the nonconductive layer isolates the first solder bump from the third drain bars, and isolates the second solder bump from the third source bars; or wherein the plurality of first, second and third source bars and drain bars in the first, the second, and the third metal layers and electrical Claim 4. 
In the instant case, Jung (US 2016/0149031) discloses a power semiconductor device, wherein a gapfill patterns 115 may be configured to exert a compressive stress on a channel region between the source and drain regions 120 and 122.  This may make it possible to increase mobility of the holes and reduce the on-resistance of the transistor.  In particular, by providing the gapfill patterns 115, it may be possible to selectively reduce the on-resistance, without any significant change in other electrical characteristics, and the source and drain regions 120 and 122 may be shaped like a line or bar.
Lenci et al. (US 2014/0159118) discloses a III-nitride transistor with source-connected heat spreading plate, wherein the source electrode 4 and the drain electrode 5 are bar-shaped) and the source-connected heat spreading plate 12 may be rectangular.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898